Citation Nr: 1021763	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
concussion syndrome with residual headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) 
Nashville, Tennessee.  This case has been advanced on the 
Board's docket.

By an August 2006 rating decision, the RO determined that the 
Veteran is incompetent for VA purposes.

This appeal has been before the Board twice previously, most 
recently in May 2009, when it was remanded for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.

In November 2009, after issuance of the supplemental 
statement of the case, the appellant submitted additional 
evidence, consisting of a private physician's statement.  
This evidence was not accompanied by a waiver of initial RO 
consideration.  However, as the Board is granting the benefit 
sought on appeal, referral of this additional evidence for 
initial RO consideration is unnecessary.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

The Veteran's service-connected post concussion syndrome has 
resulted in
multi-infarct dementia, which is manifested by total 
occupational and social impairment due to such symptoms as 
memory loss, impairment in thought processes and 
communication, and inability to perform activities of daily 
living, more nearly approximating the criteria for a 100 
percent evaluation.

CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
service-connected post concussion syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  4.124a, 4.130, Diagnostic Codes 8045, 9304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.



Analysis

Historically, the Veteran was granted service connection for 
post concussion syndrome with residual headaches in a 1954 
rating action.  He was assigned a 30 percent disability 
evaluation, which apparently was the minimum rating at the 
time for residuals of a brain concussion.  This 30 percent 
evaluation has been in effect since that time, and is 
protected from reduction, pursuant to 38 C.F.R. § 3.951(b).  
In October 2005, the Veteran filed a claim for an increased 
rating of his 
service-connected post concussion syndrome, asserting that 
his currently-shown dementia was the residual of his 
concussion.

In July 2009, pursuant to the Board's March 2009 remand, a VA 
examiner opined that it is at least as likely as not that the 
Veteran's dementia is multi-infarct dementia associated with 
brain trauma.  As such, the Veteran's dementia may be 
appropriately evaluated under Diagnostic Code 9304.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board notes that Diagnostic Code 8045 (residuals of 
traumatic brain injury) was revised effective October 23, 
2008.  See 73 Fed. Reg. 54693-708 (Sept. 23, 2008).  The 
amendment provides that the revised provisions will apply to 
all applications for benefits received on or after October 
23, 2008.  Thus, the revised provisions do not apply to the 
Veteran's appeal. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
Staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, A 30 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  Id.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

VA treatment reports, dated in October 2005, reflect 
complaints that the Veteran's dementia was worsening, that he 
was becoming more aggressive, that he had become completely 
urinary incontinent, and that it was becoming difficult for 
his wife to care for him at home.

The report of a February 2006 VA examination reflects that 
the Veteran's dementia was manifested by moderate short-term 
memory loss, aphasia (loss of the ability to articulate ideas 
or comprehend written or spoken language), and prevented him 
from performing most activities of daily living, including 
dressing/undressing, bathing, grooming, feeding, and 
toileting.

In a statement received by the RO in June 2006, the Veteran's 
physician indicated that his dementia was so severe that he 
could not be left alone at home and was being cared for by 
his wife 24 hours a day 7 days a week.  

A June 2007 statement by the Veteran's wife reflects that he 
had become a permanent resident in a nursing facility; and a 
statement by one of the physician's at that facility reflects 
that the Veteran's severe dementia had left him unable to 
speak or swallow (requiring a permanent feeding tube).  See 
July 2009 statement.  A subsequent statement by this 
physician reflects that the Veteran had indicators of 
disordered thinking and awareness and was unable to make his 
needs known to staff or family.  

In view of the foregoing medical and lay evidence, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the multi-infarct dementia associated with 
the Veteran's service-connected post concussion syndrome 
throughout the entire appeal period more nearly approximate 
the criteria for a 100 percent evaluation.  

The Board acknowledges that the Veteran has not demonstrated 
such symptoms as persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others.  Nevertheless, the use of the phrase, 
"such symptoms as," followed by a list of examples, merely 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Here, the evidence throughout the appeal reflects that the 
Veteran's multi-infarct dementia associated with his service-
connected post concussion syndrome has resulted in severe 
impairment, rendering him unable to communicate, to perform 
the activities of daily living, or to remain in his own home.

Accordingly, the Board finds that a 100 percent evaluation is 
warranted for the entire appeal period in this case.

ORDER

Entitlement to a 100 percent disability evaluation for the 
Veteran's service-connected post concussion syndrome is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


